Title: To Thomas Jefferson from Henry Dearborn, 17 July 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir,
                            
                            
                                17 July 1806
                            
                        
                        Mr. Laselles may be intitled to notice for his services as by himself related, but he is mistaken in the fact
                            relative to Genl. Waynes return, the Genl. did return to Philadelphia after the Treaty of Greenville and afterwards
                            joined the western Army and was at Detroit where he received an order to
                            attend a Court of enquiry at Pittsburg, and died on his way at Presqu Isle.
                            The Genl of course had an opportunity of stating to the President of the U.S. the services of Laselles. I know of no
                                agency that could be offered him at present. Yours.
                        
                            H. Dearborn
                            
                        
                    